DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17, line 9 is missing units of measurement.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (US 6,229,252 B1).
Re claims 1 and 16, Teng et al. discloses a device and method comprising a polymer substrate (col. 9, lines 52-62); a first absorbing compound combined with the polymer substrate (col. 9, lines 52-62), the first absorbing compound combined with the polymer substrate, the first absorbing compound absorbing blue light in blue notch band (Fig. 3) having a full-width half-maximum of not greater than about 50 nm (depicted as absorption band width of 30-80 nm) (col. 6, lines 33-34; Fig. 3); and a second absorbing compound combined with the polymer substrate (col. 9, line 65-col. 10, line 3; col. 6, lines 45-51), the second absorbing compound absorbing green light in a green notch (depicted as 550 nm<λ<610 nm) (Fig 3; col. 6, line 30), wherein the first absorbing compound comprise an absorption that has a maximum absorbance peak of less than 430 nm (col. 6, lines 28); and wherein the second absorbing compound has a maximum absorbance peak between about 550 nm to 610 nm (col. 6, lines 25-33), but does not disclose the device wherein the first absorbing compound comprises an absorption that has a maximum absorbance peak between 420 nm to about 445 nm, and wherein the second absorbing compound has a maximum absorbance peak between about 540 nm to 610 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first absorbing compound comprises an absorption that has a maximum absorbance peak between 420 nm to about 445 nm, and wherein the second absorbing compound has a maximum absorbance peak between about 540 nm to 610 nm since “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 
Re claim 2, Teng et al. discloses the device wherein the polymer substrate comprises an
acrylic polymer, an epoxy polymer, a polyamide, a polycarbonate, a polyester, a co-polyester of
PETG and PCTG, a polyethylene, a polyolefin, a polypropylene, a polystyrene, a polysulfone, a
polyurea, a polyvinylchloride, or a styrene acrylonitrile (col. 8, lines 33-41).
Re claim 3, Teng et al. discloses the device comprising at least one of an antiglare coating, a hard coating and a tack coating (col. 8, lines 55-57).
Re claim 4, Teng discloses the device comprising an electronic display (col. 9, lines 12-18).
Re claim 5, Teng discloses the device wherein the light-filtering film is applied to the electronic display device (col. 9, lines 12-18).
Re claim 6, Teng discloses the device wherein the electronic device comprises at least one of an LED, LCD, computer monitor, equipment screen, television, table or cellular phone (col. 9, lines 12-18).
Re claim 7, Teng does not disclose the device wherein the electronic device comprising a capacitive touch screen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the electronic device comprising a capacitive touch screen since capacitive touch screen are well known in the art to comprises a video display.
Re claim 8, Teng discloses the device wherein the firsts absorbing compound comprises a blue or blue-green organic dye dispersed therein (col. 10, lines 1). 
Re claim 10, Teng discloses the device wherein the organic dye comprises between about 0.05 percent to about 2.00% of the polymer by weight (col. 10, line 1). 
Re claim 11, Teng discloses the device wherein the filter can output light that measures to within 1000 Kelvin of a D65 white light (col. 11, Table 2, Example 1).
Re claim 12, Teng discloses the device wherein the first absorbing compound, the second absorbing compound or both are impregnated into the polymer substrate (col. 9, line 49-col. 10, line 20).
Re claim 13, Teng discloses the device comprising an adhesive (col. 8, lines 55-57). 
Re claim 14, Teng does not disclose the device wherein the adhesive comprises a pressure-sensitive adhesive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the adhesive comprises a pressure-sensitive adhesive since pressure-sensitive adhesives are well known in the art to not require long curing time. 
Re claim 15, Teng discloses the device wherein the first absorbing compound and the second absorbing compound are provided in combination so that, for light produced by the screen transmitted through the light-filtering film, correlated color temperature is within about 1000 Kelvin of correlated color temperature for light produced by the screen that is not transmitted through the light-filtering film (col. 11, Table 2, Example 1). 
Re claims 17 and 18, Teng discloses a device comprising a polymer substrate; a second absorbing compound combined with the polymer substrate (col. 9, lines 52-62), the second absorbing compound absorbing green light (550 nm<λ<610 nm) (col. 6, line 30), wherein the green range of light comprises a range between about 550 nm to about 610 nm, and the second absorbing compound absorbs about 10% more light than between 460 and 495 nm (Fig. 3).  At least 10% more light at around 590 nm is absorbed than at 460 nm.  Teng also discloses the device wherein the second absorbing compound continues light absorption from the green light range into the yellow light range between about 565 nm to about 590 nm and absorbs ± 5% more light than the maximum green light absorption (550 nm), wherein the film is configured to transmit sufficient light generated by the device such that an image generated by the device includes an increase in yellow light by at least 5%.  There is at least 5% more light absorption at around 590 nm than at 550 nm (Fig. 3).  Teng does not disclose a first absorbing compound combined with the polymer substrate, the first absorbing compound absorbing an ultraviolet range of light by at least 65%, wherein the ultraviolet range of light comprises a range between 380 nm and about 400 nm.   
Teng does disclose that a first absorbing compound combined with the polymer substrate may have an absorption peak of less than 430 nm (col. 6, line 28).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the ultraviolet range of light comprises a range between 380 nm and about 400 nm since “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  Furthermore, it would have been obvious to one having ordinary skill in the art to employ the device wherein first absorbing compound absorbs an ultraviolet range of light by at least 65% since it is well known in the art for the absorbing compound to absorb a high percentage of a wavelength range to be effective.
Re claim 19, Teng discloses the device comprising a polymer substrate (col. 9, lines 52-62); a first absorbing compound combined with the polymer substrate, the first absorbing compound absorbing blue light in a blue notch band having a full-width half-maximum of not greater than about 50 nm; and a second absorbing compound combined with the polymer substrate, the second absorbing compound absorbing green light in a green notch (Fig. 3; col. 6, line 30), wherein the first absorbing compound comprises an absorption that has a maximum absorbance peak of less than 430 nm (Fig. 3, col. 6, line 28), and wherein the second absorbing compound comprise an absorption that has a decrease of light transmission absorption by about 10% to about 25% between the range of 520 nm and 680 nm.  In Fig. 3, if the second absorbing compound absorbs the wavelength of 550 nm (equal to green light) at around 0.3, then between 600 nm and 650 nm, there is a continuous decrease in light transmission absorption to around 0.15, which would overlap a 10% to 25% decrease of light transmission absorption. Teng does not disclose the device wherein the first absorbing compound comprises an absorption that has a maximum absorbance peak between 420 nm to about 445 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first absorbing compound comprises an absorption that has a maximum absorbance peak between 420 nm to about 445 nm since “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng and Iijima (US 2007/0195404 A1).
Teng fails to disclose the device wherein the organic dye comprises a blue green phthalocyanine dye.
Iijima teaches an absorbing laminate Fig. 1-3 comprising an organic dye comprising a blue green phthalocyanine (paragraph 0047).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to employ the device wherein the organic dye comprises a blue green phthalocyanine dye to promote the absorption of NIR light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871